internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 2-plr-167294-01 date date legend distributing controlled controlled controlled a b c business x business y date a b dear plr-167294-01 this is in response to a letter dated date submitted on behalf of distributing requesting rulings under sec_355 and sec_368 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the material information submitted is summarized below prior to the formation of distributing as described below individuals a b and c together owned in varying proportions all of the stock of a s_corporations the former corporations which were engaged either in business x or business y each of a b and c owned some stock in each of the former corporations disputes arose among a b and c that made managing the day-to-day operations of the former corporations virtually impossible a b and c attempted to end the gridlock by means of the following series of transactions pursuant to an agreement dated date each of a b and c contributed his or her stock in the former corporations to distributing a newly-organized s_corporation in exchange for distributing stock it is represented that no gain_or_loss was recognized in the formation of distributing distributing immediately made qualified subchapter_s_corporation qsub elections for each of the former corporations causing for federal tax purposes a deemed liquidation of the former corporations into distributing distributing formed controlled controlled and controlled collectively the controlled subs and immediately made a qsub election for each of them for state law purposes distributing transferred approximately one-third of the assets of business x and a portion of the assets and related liabilities of business y to each of the controlled subs in exchange for of the stock of each these transfers were disregarded for federal tax purposes an agreement among a b and c provided that a would have management control_over the controlled assets b would have management control_over the controlled assets and c would have management control_over the controlled assets conflicts among a b and c continued after the formation of distributing and have adversely affected day-to-day operations in order to prevent further management gridlock and to prevent the disputes from further adversely affecting day-to-day operations distributing proposes the following transaction the distribution distributing will distribute all of its stock of controlled to a in exchange for of a’s distributing stock all of its stock of controlled to b in exchange for of b’s distributing stock and all of its stock of controlled to c in exchange for of c’s distributing stock as soon as practicable after the distribution distributing will be dissolved under state law plr-167294-01 financial information has been received indicating that business x has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years sec_1361 provides that the term s_corporation means with respect to a taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1361 provides that if any corporation which was a qsub ceases to meet the requirements of sec_1361 such corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before such cessation from the s_corporation in exchange for its stock sec_1361 provides that if a corporation’s status as a qsub terminates such corporation and any successor_corporation shall not be eligible to make i an election to be treated as a qsub or ii an election to be treated as an s_corporation before it sec_5th taxable_year which begins after the 1st taxable_year for which such termination was effective unless the secretary consents to such election sec_1_1361-4 provides that if an s_corporation makes a valid qsub election with respect to a subsidiary the subsidiary is deemed to have liquidated into the s_corporation sec_1_1361-5 provides that if a qsub election terminates the former qsub is treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from the s_corporation parent in exchange for the stock of the new corporation the tax treatment of this transaction or of a larger transaction that includes this transaction will be determined under the internal_revenue_code and general principles of tax law including the step_transaction_doctrine sec_1_1361-5 provides if qsub elections terminate for tiered qsubs on the same day the formation of any higher tier subsidiary precedes the formation of its lower tier subsidiary see example in sec_1_1361-5 plr-167294-01 sec_1_1361-5 provides that the corporation may make an s election or have a qsub election made with respect to it before the expiration of the five-year period described in sec_1361 provided that i immediately following the termination the corporation or its successor_corporation is otherwise eligible to make an s election or have a qsub election made for it and ii the relevant election is made effective immediately following the termination of the qsub election sec_1_1361-5 example provides an example where qsub stock is distributed to the shareholders of the parent the distribution terminates the qsub election because the qsub no longer satisfies the requirements of a qsub assuming the qsub is otherwise eligible to be treated as an s_corporation the qsub’s shareholders my elect to treat the qsub as an s_corporation effective on the date of the stock_distribution without requesting the commissioner’s consent sec_1_1368-2 provides that an s_corporation acquiring the assets of another s_corporation in a transaction to which sec_381 applies will succeed to and merge its accumulated_adjustments_account aaa whether positive or negative with the aaa whether positive or negative of the distributor or transferor s_corporation as of the close of the date of distribution or transfer thus the aaa of the acquiring_corporation after the transaction is the sum of the aaas of the corporations prior to the transaction sec_1_1368-2 provides if an s_corporation with accumulated_earnings_and_profits transfers a part of its assets constituting an active trade_or_business to another corporation in a transaction to which sec_368 applies and immediately thereafter the stock and securities of the controlled_corporation are distributed in a distribution to which sec_355 applies the aaa of the distributing_corporation immediately before the transaction is allocated between the distributing_corporation and the controlled_corporation in a manner similar to the manner in which the earnings_and_profits of the distributing_corporation are allocated under sec_312 see a distributing has made the following representations with respect to the distribution a b the fair_market_value of the stock of each of the controlled subs to be received by each of the shareholders will be approximately equal to the fair_market_value of the stock of distributing surrendered by each of the shareholders in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-167294-01 c d e f g h i j the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the distribution each of the controlled subs will continue independently the active_conduct of its share of all of the integrated activities of business x conducted by distributing prior to the consummation of the distribution the services of b full-time and part- time employees will be shared among two or more of the controlled subs the distribution is being carried out for the following corporate business_purpose to resolve disputes among a b and c that are adversely affecting the day-to-day operations of distributing and business a and business b the distribution is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 of the code each of the controlled subs will elect to be an s_corporation pursuant to sec_1362 of the code and each of the controlled subs will make qsub elections for each of its eligible wholly-owned subsidiaries there is no plan or intention to revoke or otherwise terminate the s_corporation or qsub elections of any of the controlled subs once made there is no plan or intention by any shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of any of the controlled subs after the distribution there is no plan or intention by any of the controlled subs directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 distributing will distribute of its assets in the distribution and be liquidated as soon as practicable thereafter there is no plan or intention to liquidate any of the controlled subs to merge any of the controlled subs with any other corporation or to sell or otherwise dispose_of the assets of any of the controlled subs after the distribution except in the ordinary course of business the distribution is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or any of the controlled subs entitled to vote or stock plr-167294-01 possessing or more of the total value of all classes of stock of either distributing or any of the controlled subs the total adjusted_basis and the fair_market_value of the assets transferred to each of the controlled subs by distributing each equals or exceeds the sum of the liabilities assumed by each of the controlled subs plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and any of the controlled subs at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any among the controlled subs will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length k l m n o no two parties to the distribution are investment companies as defined in code sec_368 and iv based solely on the information submitted and the representations made we have concluded that the deemed exchange of distributing’s assets for the stock of the controlled subs resulting from the termination of distributing’s qsub elections with respect to the controlled subs followed by the distribution by distributing of all of the shares of the common_stock of each of the controlled subs to the shareholders will be treated as a reorganization within the meaning of code sec_368 distributing and controlled will each be treated as a_party_to_a_reorganization within the meaning of code sec_368 the distribution of the stock of the controlled subs to distributing’s shareholders will terminate the qsub elections of the controlled subs and any second-tier qsub the controlled subs’ shareholders may without requesting the commissioner’s consent make an s election for the controlled subs provided that i each is otherwise eligible to make an s election and ii the election is made effective immediately following the termination of the original qsub election plr-167294-01 distributing will not recognize any gain_or_loss upon the transfer of its assets to the controlled subs in exchange for of the common_stock of the controlled subs and the assumption of certain liabilities by the controlled subs code sec_361 and sec_357 no gain_or_loss will be recognized to the controlled subs upon the receipt of distributing’s assets in exchange for of the stock of the controlled subs and the assumption of the liabilities of distributing by the controlled subs code sec_1032 the basis of the assets received by the controlled subs from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer code sec_362 the holding_period of each asset received by the controlled subs from distributing will include the period during which distributing held such asset code sec_1223 no gain_or_loss will be recognized to distributing upon the distribution to the shareholders of of the shares of the common_stock of the controlled subs pursuant to the distribution code sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders upon the exchange of their shares of distributing common_stock for shares of the common_stock of the controlled subs pursuant to the distribution code sec_355 the basis of the shares of the common_stock of each of the controlled subs in the hands of the controlled subs shareholders immediately after the distribution will be the same as the basis of the distributing common_stock surrendered in exchange therefor code sec_358 the holding_period of the shares of the stock of the each of the controlled subs to be received by the shareholders will include the period during which the shareholders held the distributing stock surrendered in exchange therefore provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution code sec_1223 as provided in code sec_312 the earnings_and_profits of distributing will be allocated among the controlled subs under sec_1_312-10 distributing's accumulated_adjustments_account immediately before the transaction will be allocated among the controlled subs in a manner similar to the manner in which distributing's earnings_and_profits will be allocated under sec_312 sec_1_1368-2 plr-167294-01 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling more specifically no opinion is expressed as to whether the formation of distributing qualified under sec_351 of the code or whether gain_or_loss was recognized in that transaction this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
